DETAILED ACTION
Specification
The disclosure is objected to because in the second paragraph on page 7 appears to contain an editorial error.  Going forward with examination, the paragraph is interpreted to be:
--In the second example, shown in Fig. 2, only the upper left corner element of the first slice is labelled as a pore. The output of the corresponding method step will indicate the presence of [[4]] 1 connected [[pores]] pore in the upper left corner of the image. The remaining pores are not connected.--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 include the limitation “labelling the one or more pores in the second slice (n2) as connected if at least one of its neighbors in the first outermost slice (n1) is a pore to give a number of connected pores as a connectivity result.”  There is insufficient antecedent basis for this limitation in the claim.  
Independent claim 1 essentially recites the first slice (n1) being a single and only neighbor of the second slice (n2).  The second slice (n2) has no neighbors in the first outermost slice (n1).  
The specification essentially describes, as shown in application figs. 1 and 2 for example, that the first slice (a) and/or the second slice (b) may have a pore 1, shown as a pixel 1, in a grid defining image pixels (0, 1), but doesn’t describe any of the slices (a, b) being a pore.
Dependent claims 2-10 fall together with independent claim 1. 
Going forward with examination, independent claim 1 is interpreted to be:

a)  	obtaining a three-dimensional picture of the porous medium by an imaging system, 
b)  	dividing the three-dimensional picture into a number n of two-dimensional parallel slices, wherein n is an integer of 2 or more, 
c) 	identifying one or more pores in a first outermost slice (n1) using a grid which defines image pixels of the outermost slice (n1), 
d) 	identifying one or more pores in a second slice (n2) directly neighboring the first outermost slice (n1) using the same grid which defines image pixels of the second slice (n2) as for the first outermost slice (n1),
e) 	labelling the one or more pores in the second slice (n2) as connected to the one or more pores in the first slice (n1) if the grid in the first outermost slice (n1) has a neighboring pore corresponding to the one or more pores in the second slice (n2), so as to give a number of connected pores as a connectivity result.--

(Note that, if applicant occurs with this 112b rejection, and incorporates the above presented claim 1 to be an amended claim 1, applicant may amend appropriate paragraphs of the specification to be consistent with the amended claim.)

Allowable Subject Matter
Claims 1-10 would be allowed if the above 112(b) rejection were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “labelling the one or more pores in the second slice (n2) as connected to the one or more pores in the first slice (n1) if the grid in the first outermost slice (n1) has a neighboring pore corresponding to the one or more pores in the second slice (n2), so as to give a number of connected pores as a connectivity result.”
(Claims 2-10 are dependent on claim 1.)

Conclusion
The prior art made of record listed in the Notice Of References Cited (attached with this Office action) but not relied upon is considered most pertinent references to applicant's disclosure.  Those references alone or in combination disclose a method for determining permeability of a porous medium.  The method comprises using an imaging system (e.g., a computed tomography scanner) to image/scan the porous medium section by section (in slices) to determine permeability of the porous medium as a whole.  The references however fail to disclose or to render obvious the allowable subject matter.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 10, 2022